Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/US2019/023397 03/21/2019, which claims benefit of 62/645,890 03/21/2018 and claims benefit of 62/744,950 10/12/2018.
	Claims 1-20 are pending.  
Response to Restriction/Election
2.	    Applicant’s election of group I and the species, KL-1

    PNG
    media_image1.png
    209
    436
    media_image1.png
    Greyscale

, in the reply filed on December 10, 2021 is acknowledged.  The election was made without traverse and according to the response claims 1-4, 6-11, and 13-15 encompass the elected species.  Claims 7 and 14 do not read on the elected species.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 5, 7, 12, 14 which do not read on the elected species are withdrawn. Claims 1-4, 6, 8-11, 13, and 15 have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a rejection for new matter.  In the amendment of December 10, 2021 a new definition of the variables R2-R6 and R2’-R6’ as H is added and in claim 6 there is a proviso regarding this definition “wherein at least one of”.  These new definitions and proviso are new matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 6, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry RN 900302-78-5 for N-(5-Chloro-2,4-dimethoxyphenyl)-2,4-dimethyl-α,γ- dioxobenzenebutanamide Entered STN: 10 Aug 2006.  This compound reads on claim 1 or where n is 0, X and Y are phenyl substituted with alkyl, alkoxy, and halo and claim 6 where R2/R6 is alkyl or H, R4 is alkyl, R3/R5 are H, R3’/R5’ are halo or H, R4’ is alkyoxy, R2’/R6’ are alkyoxy.   This compound was entered on August 10, 2006 and is listed as being commercially available by the company Aurora Fine Chemicals in the database Chemcats.  Besides the publication disclosure in the database, the on sale bar is also met by the Chemcats listing.  The following documentation which shows that this material was subject to an offer for sale by a foreign manufacturer which was communicated to a prospective purchaser in the United States. (See CTS Corp. v. Piher Int 'l Corp., 593 F.2d 777, 201 USPQ 649 (7th Cir. 1979). This information was communicated to the prospective purchaser in the United States via the internet as shown by the following, which was dated by the internet archive to April 6, 2007: "http://web.archive.org/web/20070406205858/http://www.aurorafinechemicals.com/english/order.html" dated April 6, 2007, accessed February 19, 2015. 
5.	Claim(s) 1-2, 4, 6, 8-11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreichikov SU 686308 A1 (English abstract appended, partially translated below).  The first compound in the Table on column 3-4 is n-Бромфениламид бенэоилпи- ровиноградной кислоты  or n-Bromophenylamide of benzoylpyruvic acid AKA N-(4-bromophenyl)-α,γ-dioxo-, 
“Исследуемое соединение вводили в дозе 50 мг/кг в виде взвеси в 2%-ноА крахмальной слизи за 0,5 ч·до и через 3 ч после введения фnорогенного агента. ·контрольной группе животных ·вводили эквиобъемные количества 2%-ной крахмальной слизив те же промежутки времени.”
Translated:
The test compound was injected at a dose of 50 mg/kg as a suspension in 2%- starch for 0.5 h before and 3 hours after the administration of a fluorogenic agent. control group animals administered equivolume amounts in 2% starch the same intervals.  These meet the pharmaceutical compositions of claims 8-11, 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 8-11, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over STN Registry database entry RN 900302-78-5 for N-(5-Chloro-2,4-dimethoxyphenyl)-2,4-dimethyl-α,γ- dioxobenzenebutanamide Entered STN: 10 Aug 2006 as applied to claims 1-4, 6 above, and further in view of  Online: "http://web.archive.org/web/20070630171813/http://www.enamine.net/index.php?option=com_content&task=view&id=22&menuid=51&PHPSESSID=64a4f248f69d671a413f487bb62c4d90" .  
Typically such compounds are also sold as solutions in DMSO for cell screening purposes, however no evidence of a solution offered for sale has been obtained.  It would be obvious to place the compound in DMSO to facilitate such screening. Similar companies offer the compounds for sale in solution in DMSO.  Online, which is a webpage of a related company Enamine’s catalog states: "Format dry powders / DMSO solutions in ENAMINE's or your vials / plates". Bartlett discusses such compounds and the fact that they are used for screening and often sold “as solutions in DMSO” for screening.  
It would be obvious to place such a compound in a solution with a solvent since they could not be used for their intended purpose without doing so.  Ex parte Douros et al. (POBA 1968) 163 USPQ 667; “It is clearly obvious to add a carrier or solvent to an unpatentable compound. This combination does not become new and patentable because of the presence of the solvent or carrier, Ex parte Billman, 71 USPQ 253 ; In re Riden et al., 50 CCPA 1411, 318 F.2d 760, 1963 C.D. 794, 796 O.G. 863, 138 USPQ 112 ; In re Pieroh et al., 50 CCPA 1471, 319 F.2d 248, 797 O.G. 6, 138 USPQ 238 ; In re Rosicky, 47 CCPA 859, 276 F.2d 656,  755 O.G. 929, 125 USPQ 341 , 1960 C.D. 197.”
Objections

7.	Claim 15 is objected to for depending from a rejected base claim, but would be allowable in independent format the requisite limitations of the base claim and any intervening claim.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625